DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/09/2022.
Claims 1, 26, and 27 have been amended. 
Claims 1-27 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-25 are drawn to a method, Claim 26 is drawn to an art of manufacturer (product), and Claim 27 is drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-27 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for monitoring risk and improving patient treatment. This abstract idea could have been performed by a human but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient risk based on usage of medication for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
The independent claim 1, 26, 27 recite the limitations of: 
“access[ing], from a storage device of a remote server, a set of medicament usage events occurring within the first geographic region during a time period, wherein each medicament usage event of the accessed set of medicament usage events 1) is detected using an medicament device sensor attached to an inhaler unit that dispenses a medication as part of the medicament usage event 2) is assigned a time stamp identifying that the medicament usage event occurred during the time period and 3) is assigned a geographic label identifying that the medicament usage event occurred within the first geographic region;
identify[ing], at the remote server, one or more regional parameters that affect medicament usage events in the first geographic region based on the set of medicament usage events occurring within the first geographic region; 
for each medicament usage event of the accessed set of medicament usage events,
access[ing], from the storage device of the remote server, a parameter value recorded during the time period for each of the one more regional parameters; 
input[ting] the accessed parameter values into a machine-learned model trained to output an expected medicament usage for patients in the first geographic region the machine-learned model trained based on a training dataset comprising parameter values measured for one or more regional parameters during each day of a time period, a label for each day of the time period describing medicament usage data measured for the day, and a relative weight assigned to each regional parameter characterizing a relationship between the regional parameter and changes in expected medicament usage, wherein the relative weights are iteratively updated based on labeled data collected at periodic intervals;
access[ing], from the storage device of the remote server, an expected medicament usage for patients in a second geographic region during the time period, wherein the second geographic region is different than the first geographic region; 
input[ting], at the remote server, the expected medicament usage for patients in the second geographic region into a function to: 
compare[ing] the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second geographic region, wherein the second geographic region is different than the first geographic region; and
normalize[ing] the expected medicament usage for patients in the first geographic region based on the comparison of the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second geographic region; 
responsive to the normalization, determine[ing], at the remote server, a risk assessment for the first geographic region based on the expected medicament usage for patients in the first geographic region; and 
sending, from the remote server over a network, a risk report to one or more client devices within the first geographic region containing information describing the risk assessment for the first geographic region”.

Under Step 2A, prong 1, the limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations by a human user/actor but for the recitation of generic computer components. For example, the limitations encompass a user to manually the ability to obtain [accessing] data generated by a source, e.g. patient sensor(s), analyze [identify and compare] the data such as comparing the data related to medication administration and associated contextual data, assess risk of the collected data, and determine based on risk assessment a medication usage which are steps that could have been performed by a human actor but for the fact that the claim(s) recites a general-purpose computer processor to implement the abstract idea. These limitations are examples of assessing a risk of a patient and determine treatment that constitute managing personal behavior and/or interaction between people which is a Certain Methods of Organizing Human Activity. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the process are deemed "additional elements," and will be discussed in further detail below.

Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, linking the abstract idea to a particular technological environment, and insignificant, extra-solution activity (i.e. send[ing]). In particular, the claims recite the additional elements such as “processor, a non-transitory computer readable storage medium, sensor, server, storage device, medicament devices (inhaler unit), machine learning mode/ a function” that is/are disclosed at a high - level of generality and includes known hardware components that implements the identified abstract idea, (see, Applicant, para 33-37). This recitation of additional elements, is merely implemented as a tool such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, (e.g. “send[ing], from the remote server over a network, a risk report …” which is analyzed as a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant post/extra-solution activity, see: MPEP § 2106.05(g). 
Moreover, the machine learning module is recited in the claims in a high level of generality and is in described in the specification in an arbitrary form without disclosing a specific training, (see, Applicant, 0006, 0013). The machine learning technology modules may use a process of continues learning using training data from concurrent completion of machine learning model(s) generated by human. The recitation of the machine learning model in the claim(s) is directed to inputting parameter values in an already trained model, which is applying a machine model to assess risk by utilizing a model which is a mere in instruction(s) that can be performed by human actor. Implementing the abstract idea for predicting a risk and provide an assessment to determine medication usage on generic computers is not a practical application of the abstract idea. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. Accordingly, looking at the claim as a whole, individually and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not present improvements to another technology or technical field and the additional elements amount to no more than a generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. server, inhaler), see MPEP 2106.05(h), and the generic computer components merely perform generic computer functions (i.e. accessing/obtaining data, processing/analyzing, determining). Accessing, identifying, inputting, analyzing the risk through analyzing data, and determining a medication usage of a patient is a well-understood concept in the area of managing personal behavior. The machine learning algorithm described in a generic form as mentioned above and is well - understood, routine, and conventional, computer functions (See Applicant para 63, 65, 157)1.  The step “sending” as described in MPEP 2106.05(d)(II)(i) where sending (transmitting) or receiving data over a network using different communication channels amounts to an insignificant data gathering function which has been found to be insufficient to transform an abstract idea into patent eligible subject matter and has been found to be a well-understood, routine, and conventional activity of general purpose computers operation on a network2, see, MPEP 2106.05(d)(II)(i) TLI Communications LLC v. AV Auto. LLC and OIP Techs. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component, e.g. a machine learning model, to the abstract idea cannot provide an inventive concept, see Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention"). Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea

Dependent Claims 2-25 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as:
As for claims 2-8, 10-14, 16-20, and 22-25 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claim 9 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements such as “training the function to output a metric…”, which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, See MPEP § 2106.05(g). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more"). see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h).
As for claims 15 and 21 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “server, database” that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more"). 


Response to Amendment
Applicant's arguments filed 09/09/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 page 18-20
In response to the Applicant argument that “the claims are still patent eligible even if they were interpreted as reciting a judicial exception,” Examiner respectfully disagree. As described in the Applicant argument (p. 19). “Claim 1 discloses a method for "determining ... a risk assessment for the first geographic region based on the expected medicament usage for patients in the first geographic region"” which is a managing personal behavior and interaction between people and thus grouped as "Certain Methods of Organizing Human Activity" in the following manner. Stripping the claim of any generic computing element performing the abstract idea, to include the general use of machine learning model to arrive at an iterative value, i.e. "risk assessment" which is a probability, as an as example, the following limitations set forth the abstract idea access[ing], …, a set of medicament usage events occurring within the first geographic region during a time period…; identify[ing]…one or more regional parameters that affect medicament usage events…; access[ing]…a parameter value recorded during the time period for each of the one more regional parameters; input[ting] the accessed parameter values … to output an expected medicament usage for patients … based on a …dataset; access[ing]… an expected medicament usage for patients in a second geographic region during the time period; input[ting], …, the expected medicament usage for patients in the second geographic region … to: compare[ing] the expected medicament usage for patients in the first geographic region to the expected medicament usage for patients in the second geographic region, …normalize[ing] the expected medicament usage for patients in the first geographic region …; determine[ing]… a risk assessment for the first geographic region based on the expected medicament usage for patients in the first geographic region”. Clearly, and in light of the specifications [0002], the claims are directed to managing a patient treatment through monitoring risks. As such this is considered managing personal behavior including following instruction and Certain Method of Organizing Human Activity and therefore an abstract idea. 
Applicant argues that “claim 1 goes further to recite the implementing of "machine learned model trained to output an expected medicament usage for patients in the first geographic region" and states that the model is iteratively trained by based on a training dataset comprising "a relative weight assigned to each regional parameter... wherein the relative weights are iteratively updated based on labeled data collected at periodic intervals”, Examiner asserts, as mentioned in the above rejection, that the machine learning model in the claim(s) is directed to inputting parameter values in an already trained model, which is applying a machine model to assess risk by utilizing a model which is a mere in instruction(s) that can be performed by human actor. As such, the machine learning model is recited as tool to implement the abstract idea. Implementing the abstract idea for predicting a risk and provide an assessment to determine medication usage on generic computers is not a practical application of the abstract idea. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. There is no indication that the combination of elements, such as applying a machine learning model as recited improves the functioning of a computer or improves any other technology.
Hence, Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 2018/0165603, [0061]; US20170116497, [0042], [0061], US8775341B1, [0019] 
        2 UTECH et al. (US 2014/0214199), [0054] [0056]; Akradi (US 2012/0191469), [0094]; Wade (US 2017/0199189) [0135];